DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed April 1, 2021, has been entered.  Claims 1 and 44 have been amended as requested.  Claims 2, 3, 5, 17-25, 33-39, 43, 46-48, and 50-89 have been cancelled and new claim 92 has been added.  Thus, the pending claims are 1, 4, 6-16, 26-32, 40-42, 44, 45, 49, and 90-92.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-16, 26-32, 40-42, 44, 45, 49, and 90-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 44 have been amended with the limitation “wherein the carpet passes the bowl penetration method after 24 hours using 250 ml of solution, thereby indicating that the engineered polymer film is liquid impermeable.”  While the specification teaches the bowl penetration method is a moisture permeability test disclosed in US 2017/0205327 issued to Yarbrough et al. (section [0192]), the specification does not clearly detail what constitutes passing of said test or that said passing is equivalent to a polymer film being liquid impermeable.  Specifically, the specification teaches: 
[0192] …The moisture permeability of the inventive carpet compositions has been determined according to the Bowl Penetration methods described in the United States Published Patent Application US20170205327A1 (U.S. application Ser.  No.15/408,109) that is incorporated by 
reference herein in its entirety. 
 
[0193] In some exemplary aspects, the bowl-shaped test specimen is being placed flat on top of the metal mesh apparatus located on the floor of the plastic container.  Next, 250 ml of the solution is poured through a funnel with a 10 mm (0.4 inches) spout onto the carpet specimen from a height of one meter (39 inches).  In yet other aspects, the solution can be concentrated in the center 
of the bowl-shaped specimen.  In some aspects, the solution can contain a staining agent.

[0194] Wetness and fluid penetration of the back of the sample is then assessed during the following exemplary time increments: 3 minutes; 1 hour; and 24 hours.  Because the staining agent can sometimes be absorbed by the fiber (i.e., no coloration appears in the backing), the 3 minute and 1 hour assessment preferably should be done by the touch of the hand to assess the wetness of the backing.  After 24 hours, the assessment is continued until the sample has reached a moisture equilibrium (dry to the touch).  The assessment is recorded in increments of 24 hours.  After 24 hours, the fluid penetration can also be assessed by observing the paper for the amount of stains on the paper and determining the number and size of pin dot stains on the paper.

st drip fail),” “Fail (Lam.preh/2nd drip fail),” “Pass (extra layer of backing),” “Pass (IR turned), and “Pass (clear film).”  Yet, nowhere in the specification is it clearly set forth what constitutes a “pass” of said test or that such passing of the test indicates the polymer film of the tested carpet is liquid impermeable.  
Looking to the Yarbrough reference for clarification, said reference does not disclosure any standard for passing of said test.  In fact, the word “pass” is not cited once in the reference.  Yarbrough discloses:  
[0055] A non-limiting example of the disclosed test methods can comprise: 

[0056] a) Placing the bowl-shaped test specimen flat on top of a metal mesh apparatus positioned on the bottom surface of a plastic container, such that the metal mesh apparatus is capable of holding the specimen flat while testing is being conducted.  [0057] b) Slowly pour 100 ml of the stain solution through a funnel with a 10 mm (0.4 inches) spout onto the center of the bowl-shaped carpet specimen from a height of one meter (39 inches).  If the carpet specimen has a fluoro-chemical finish on the face of the fiber, the following additional steps are followed: 
 
[0058] i. If for spillage (e.g., penetration) only, minimize the amount of movement of the specimen for 24 hours; 
 
[0059] ii.  If the sample is being tested for spillage (e.g., penetration) and wear, the sample should not be moved for a minimum of 3 minutes.  [0060] c) Place the sample on butcher paper on a flat surface for 24 hours undisturbed.  

[0061] d) Assess the wetness and the penetration of the back of the carpet sample during at least the following time increments: 

[0062] i. 3 minutes; 
 
[0063] ii.  1 hour; and 
 
[0064] iii.  24 hours. 



[0066] f) After 24 hours, assess the penetration by observing the paper for the amount of stains on the butcher paper.  In this step: 
 
[0067] i. if only a few pin dots are present, define the number and how large the respective pin dots are; 
 
[0068] ii.  if no stain is present on the paper, report no penetration; 
 
[0069] iii.  if significant penetration occurs, report failure or penetration; or 
 
[0070] iv.  if after 3 minutes or 1 hour the penetration is larger than a dime, list the sample as a failure and discontinue testing. 

 Common sense suggests that assessment (ii), “report no penetration” might constitute a “Pass” test evaluation.  However, it is not necessarily clear if evaluation (i) would constitute a pass or fail given that assessments (iii) and (iv) require significant penetration to be evaluated as a failure.  Thus, Yarbrough does not necessarily clarify what constitutes a “Pass” of said test or that such “Pass” equates to a polymer film being liquid impermeable.  Therefore, the amendments to claims 1 and 44 constitute new matter.  Claims 4, 6-16, 26-32, 40-42, 45, 49, and 90-92 are also rejected for their dependency thereupon.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-16, 26-32, 40-42, 44, 45, 49, and 90-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Independent claims 1 and 44 have been amended with the limitation “wherein the carpet passes the bowl penetration method after 24 hours using 250 ml of solution, thereby indicating that the engineered polymer film is liquid impermeable.”  However, as discussed above, what constitutes a “Pass” evaluation is unclear.  Hence, the scope of claims 1 and 44 is indefinite. Claims 4, 6-16, 26-32, 40-42, 45, 49, and 90-92 are also rejected for their dependency thereupon.  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 16, 26-32, and 40-42 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0046581 issued to Brumbelow et al. in view of US 6,060,145 issued to Smith et al. as set forth in section 7 of the last Office action (Non-Final Rejection mailed December 1, 2020).

Specifically, Brumbelow 2001 discloses a carpet comprising (a) yarn tufted into a primary backing, wherein the primary backing has a face side and a back side and wherein the yarn is adhesively attached to the primary backing, b) a woven secondary backing with a first side and a second side wherein the first side is directly or indirectly attached to the back side of the primary backing, and c) a thermoplastic polymer layer adjacent to the second side of the secondary backing, wherein the polymer layer is attached to the secondary backing via melt bonding (abstract).  Brumbelow 2001 also discloses a method of manufacturing the carpet including (a) tufting a yarn into a primary backing, wherein the primary backing has a face side and a back side, (b) adhesively affixing the yarn to the primary backing, (c) providing a woven secondary backing having a first side and a second side, (d) attaching directly or indirectly the first side of the secondary backing to the back side of the primary backing, and (e) applying a thermoplastic polymer layer to the second side of the secondary backing under conditions suitable to melt bond the thermoplastic polymer layer to the secondary backing (i.e., by lamination of the polymer layer to the secondary backing).  The inventive carpets may be broadloom carpets or carpet tiles (section [0056]).   
 	The primary backing may be any material recognized in the art as suitable for use as a carpet backing (section [0024]).  In particular, the primary backing may be a woven or 
The tufted yarns may be adhesively affixed to the primary backing with a precoat and/or an adhesive backcoat (section [0027]).  Suitable adhesives includes latexes (e.g., styrene butadiene (SBR)), polyethylene or other polyolefins, ethylene acrylic acid, carboxylated SBR, ethylene vinyl acetate (EVA) emulsions, hot melts, polyvinyl chloride (PVC), polyurethane, and mixtures of various compounds (section [0027]).  Other suitable adhesives would be readily apparent to one of skill in the art (section [0027]).  The adhesive backcoat may be a substantial linear ethylene polymer (SLEP) or a homogeneously branched linear ethylene polymer (HBLEP) (section [0029]).  Suitable SLEP and HBLEP polymers are taught by US Application Serial No. 09/715,500 (section [0029]), now abandoned.  US 2003/0211280 issued to Brumbelow et al. (Application Serial No. 10/418,227), which is a continuation of 09/715,500, discloses homogeneously branched ethylene polymers (HBEP) comprise interpolymers of ethylene and at least one C3-C20 α-olefin (e.g., propylene, 1-butene, 1-pentene, 4-methyl-1-pentene, 1-hexene, and 1-octene) (Brumbelow 2003, section [0064]).  
Brumbelow 2001 fails to teach a suitable about of SLEP adhesive, but incorporates the teachings of Brumbelow 2003 therein.  As such, one of ordinary skill in the art would look to Brumbelow 2003 for guidance on suitable SLEP adhesive amounts.  Specifically, Brumbelow 2003 teaches an extruded sheet of the HBEP as adhesive layer for laminating a secondary 
The secondary backing material may be a woven or nonwoven fabric comprising natural or synthetic fibers such as jute, wool, polypropylene (i.e., a thermoplastic polyolefin), polyethylene (i.e., a thermoplastic polyolefin), polyamide, polyester, rayon, or various copolymers (section [0031]).  Other suitable secondary backings include ActionBac® fabrics (e.g., leno weave scrim fabric comprising slit film (tape) polypropylene warp yarns and spun polypropylene weft yarns) and needlepunched fabrics (section [0031]).  
The thermoplastic polymer layer is adjacent to the back side of the secondary backing and melt-bonded thereto, without the use of additional adhesive (section [0032]).  Said thermoplastic polymer layer reduces moisture permeability through the carpet (i.e., fluid barrier to spilled liquids) (sections [0032] and [0055]).  Said polymer layer may be any known thermoplastic polymer, including polyurethane, polyvinyl chloride, polyethylene, polypropylene, polyester, or combinations thereof (section [0033]).  In a preferred embodiment, the polymer layer comprises two or more thermoplastic polymers in combination or layered and may contain other additives (sections [0036], [0040], and [0044]).  In one embodiment, the polymer layer may comprise two or more film layers that differ by melting temperature (i.e., “a composite film” or “an engineered film”), wherein the lower melt film layer is adjacent to the second side of the secondary backing (section [0050]).  The polymer layer may be extruded directly onto the secondary backing (section [0043]) or be in the form of a film (i.e., a cast film) prior to laminating to the secondary backing via a drum laminator (sections [0050] and [0051]).  In one embodiment, the composite film is a coextruded two layer polyethylene film (i.e., each outer layer of the composite film comprises polyethylene), which is bonded at a temperature of 250°F 3, 0.5-10 osy would result in a film thickness of about 0.7 to 14 mils.  The reference is silent with respect to perforations in the film or the film being discontinuous (i.e., the film is continuous and free of perforations so as to reduce moisture permeability through the carpet).  
Thus, Brumbelow 2001 teaches applicant’s claims 1, 4, 6, 16, 27-29, and 32 with the exceptions (a) the secondary backing is a composite woven needlepunched fabric or fiber lock weave fabric and (b) the carpet passes the bowl penetration method after 24 hours using 250 ml of solution, thereby indicating that the engineered polymer film is liquid impermeable.
Regarding exception (a), such composite secondary backing fabrics are known in the art.  For example, Smith teaches a modified secondary backing fabric for carpet comprising a secondary backing fabric and a fiber batt needlepunched thereto (abstract and col. 9, lines 59-61.)  The fibers of the batt are preferably polypropylene fibers (col. 9, lines 59-61.)  The batt fibers on the surface of the modified secondary backing become entangled (i.e., embedded) in the adhesive backing, which provides an increase in delamination strength compared to a secondary backing without said batt fibers needled thereto (col. 15, lines 4-27 and Figure 8).  Additionally, the modified secondary backing fabric provides a physical barrier that blocks latex or other adhesive from penetrating through to the back of the carpet (abstract and col. 5, lines 6-10).  

Regarding exception (b), while Brumbelow 2001 and Smith do not explicitly teach the claimed property of passing the cited bowl penetration method, it is reasonable to presume that said property limitation would obviously be met by the Brumbelow 2001 invention having the modified secondary backing as taught by Smith.  Support for said presumption is found in the use of similar materials (i.e., a tufted primary backing, a latex precoat, a modified secondary backing, and a polymer film) and in the similar production steps (i.e., coating the back of the tufted primary with the precoat, adhering said modified secondary backing thereto, and laminating a polymer film to the back of said modified secondary backing) used to produce a like carpet. The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Note unless the thermoplastic films 
Regarding claim 26, while Brumbelow 2001 and Smith fail to explicitly teach the polymer layer is impermeable to gases, it is reasonable to presume that said gaseous impermeability would obviously be met by the Brumbelow invention having the modified secondary backing as taught by Smith.  Support for said presumption is found in the use of similar materials (i.e., fluid impermeable thermoplastic polymer film) and in the similar production steps (i.e., laminating said polymer film to the secondary backing) used to produce a like carpet.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Note unless the thermoplastic films disclosed by Brumbelow 2001 are specifically processed to render them breathable, said thermoplastic films are generally impermeable to gases.  Therefore, claim 26 stands rejected as being obvious over the cited prior art.  
Regarding claim 30, Brumbelow 2001 does not explicitly teach the composite film comprises polyethylene and polypropylene.  However, the reference teaches polymer film may be any known thermoplastic polymer, including polyurethane, polyvinyl chloride, polyethylene, polypropylene, polyester, or combinations thereof (section [0033]).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a multilayer composite film comprising a combination of polyethylene and 
Regarding claim 31, Brumbelow 2001 clearly teaches the polymer layer may be a film having two or more layers (e.g., three layers), wherein in an outer layer has a lower melting point than the other layer.  Additionally, the reference teaches polymer layer may comprise polypropylene.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polypropylene for any one of the three layers of the multilayer film, including a middle or core layer, wherein said core layer would have a higher melting point than an outer layer.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 31 stands also rejected as being obvious over the cited prior art.  	
	Regarding claims 40-42, although Brumbelow 2001 and Smith do not explicitly teach the limitations of wet delamination strength as claimed, it is reasonable to presume that said limitations would obviously be met by the Brumbelow invention having the modified secondary backing as taught by Smith.  Support for said presumption is found in the use of similar materials (i.e., a tufted primary backing, a latex precoat, a modified secondary backing, and a polymer film) and in the similar production steps (i.e., coating the back of the tufted primary with the precoat, adhering said modified secondary backing thereto, and laminating a polymer film to the back of said modified secondary backing) used to produce a like carpet.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would .  
Claims 44, 45, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0046581 issued to Brumbelow et al. in view of US 6,060,145 issued to Smith et al., US 4,437,918 issued to Morohashi et al., US 5,800,898 issued to Gerry, and US 3,537,946 issued to Truax et al., as set forth in section 8 of the last Office action.
Independent claim 44 has been amended with the limitation “wherein the carpet passes the bowl penetration method after 24 hours using 250 ml of solution, thereby indicating that the engineered polymer film is liquid impermeable.” The claim has also been amended to limit the polymer film from being “substantially free of perforations” to “free of perforations.”  However, said amendments are insufficient to overcome the standing rejection for the reasons set forth below.  
Regarding method claims 44 and 45, Brumbelow 2001, the features of which have been set forth above, teaches the limitations thereof with the exceptions (a) the secondary backing is a composite woven needlepunched fabric or fiber lock weave fabric, (b) the step of heating the secondary backing prior to laminating the polymer film thereto, and (c) the carpet passes the bowl penetration method after 24 hours using 250 ml of solution, thereby indicating that the engineered polymer film is liquid impermeable.
Regarding exception (a), such composite secondary backing fabrics are known in the art.  For example, Smith teaches a modified secondary backing fabric for carpet comprising a 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the modified secondary backing of Smith for the secondary backing of Brumbelow 2001 in order to provide an improvement in delamination strength.  Note Brumbelow 2001 teaches other known secondary backing layers including needle punched products may be employed (section [031]).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is rejected as being obvious over the cited prior art.
Regarding exception (b), while the cited prior art does not teach heating of the secondary backing prior to applying the polymer film, it is well known in the art of carpets to preheat a fabric layer prior to laminating to a thermoplastic polymer layer.  For example, Morohashi teaches a method of making a dimensional stable carpet tile, wherein a secondary backing thereof is preheated prior to laminating to a thermoplastic backing layer (abstract, col. 1, lines 61-65, col. 4, lines 42-61, and Figure 8b).  Additionally, Gerry teaches a tufted carpet having a moisture barrier polyolefin layer and a woven secondary backing (abstract).  When the barrier layer is not applied in molten form, the layers are either heated during lamination or preheated prior to laminating together (col. 4, lines 41-49).  Furthermore, Truax teaches a method of 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the secondary backing of Brumbelow 2001 prior to laminating to the polymeric barrier film in order to facilitate the bond between the thermoplastic polymer film and said secondary backing. Such a modification would have yielded predictable results to the skilled artisan.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (b) is held to be obvious over the cited prior art. 
Regarding exception (c), while Brumbelow 2001, Smith, Morohashi, Gerry, and Truax do not explicitly teach the claimed property of passing the cited bowl penetration method, it is reasonable to presume that said property limitation would obviously be met by the Brumbelow 2001 invention having the modified secondary backing as taught by Smith and the modified step of preheating the secondary backing as taught by Morohashi, Gerry, and Truax.  Support for said presumption is found in the use of similar materials (i.e., a tufted primary backing, a latex precoat, a modified secondary backing, and a polymer film) and in the similar production steps (i.e., coating the back of the tufted primary with the precoat, adhering said modified secondary backing thereto, and laminating a polymer film to the back of the preheated modified secondary backing) used to produce a like carpet. The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by 
Regarding claim 49, while Brumbelow 2001 exemplifies a laminating temperature of 250°F for a polyethylene film, the reference teaches the temperature and/or pressure of the laminating process can be determined by one of ordinary skill in the art (sections [0051] and [0052]).  Said temperature would be determined largely based upon the melting temperature of the polymer employed.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a laminating temperature of about 300-450°F dependent upon the materials employed for an intended use.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 49 stands rejected as being obvious over the cited prior art. 
Claims 7, 9-15, 90, and 91 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0046581 issued to Brumbelow et al. in view of US 6,060,145 issued to Smith et al., as applied to claims 1 and 4 above, and in further view of US 2010/0310858 issued to Wevers et al., as set forth in section 9 of the last Office action.
Brumbelow fails to teach the precoat adhesive may be a thermoplastic dispersion, preferably comprising a propylene or ethylene block copolymer, and filler in an amount of 100-700, preferably 150-350, parts by wt. based on 100 parts dispersion.  However, the reference states “Other suitable adhesives would be readily apparent to one of skill in the art” (section [0027]).  Such filled thermoplastic dispersions are known in the art to be suitable for carpet precoat compositions.  

The base olefin polymer (a) may be an olefin block copolymer, such as ethylene α-olefin interpolymer (section [0039]).  The stabilizing agent (b) may be a surfactant, a polar polymer, or a mixture thereof (section [0049]).  The filler may be milled glass, calcium carbonate, aluminum trihydrate, talc, kaolin, fly ash, or other known fillers (section [0053]).  The base polymer may be present in an amount of about 30-99%, preferably 50-80%, more preferably 70%, of the total weight of base polymer (a) and stabilizing agent (b) (i.e., total weight of polyolefin dispersion comprised of (a) + (b)) (section [0054]).  The filler may be present in an amount of greater than 0 to about 1000 parts per 100 parts (pphp) of polyolefin dispersion (section [0055]).  In some embodiments, the filler is 50-250 pphp, while other embodiments, the filler is 10-500 pphp, preferably 20-400 pphp (section [0055]).  The solids content of the polyolefin dispersion is about 1-74%, preferably 25-74%, preferably 30-50% (section [0056]).  The dispersion may include surfactants, frothing agents, dispersants, thickeners, antioxidants, rheology modifiers, wetting agents, and the like (sections [0058] and [0060]).  Carpets made with said filled polyolefin 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a filled polyolefin dispersion as taught by Wevers as a suitable precoat adhesive of the Brumbelow 2001 carpet.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., good tuft lock and good adherence of primary and secondary backings).  Therefore, claims 7, 9-15, 90, and 91 stand rejected as being obvious over the cited prior art.  
Claim 8 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0046581 issued to Brumbelow et al. in view of US 6,060,145 issued to Smith et al. and US 2010/0310858 issued to Wevers et al. and in further view of US 2017/0253759 issued to Künstle et al., as set forth in section 10 of the last Office action.  
	Regarding claim 8, Brumbelow, Smith, and Wevers fail to teach the precoat composition a total solids content of 50-90%.  In fact, Wevers is silent with respect to suitable solids content for said precoat composition.  As such, one must look to the prior art for guidance.  For example, carpet precoat compositions comprising filled aqueous dispersions having a solids content of 75-85 wt % are known in the art as evidenced by the Künstle reference.
Specifically, Künstle discloses an aqueous vinyl acetate-ethylene (VAE) copolymer dispersion (i.e., an aqueous dispersion of a thermoplastic copolymer or “thermoplastic dispersion”) for carpet coating compositions (abstract).  The carpet coating composition comprises said dispersion as a binder and filler, wherein said carpet coating composition has a 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a solids content for the precoat composition of Wevers having a solids content of 75-85%, as taught by Künstle, in order to provide a suitable filled precoat for a tufted carpet.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 8 stands rejected as being obvious over the cited prior art.  
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0046581 issued to Brumbelow et al. in view of US 6,060,145 issued to Smith et al., US 4,437,918 issued to Morohashi et al., US 5,800,898 issued to Gerry, and US 3,537,946 issued to Truax et al.
While the cited prior art fails to teach the secondary backing is heated to a temperature of about 120-200 F, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the secondary backing to the temperature claimed.  Specifically, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note the heating temperature would necessarily be limited by the thermal properties of the materials comprising the secondary backing.  Determination of an appropriate heating temperature would be within the level of ordinary skill in the art.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 92 is rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejection by asserting said prior art carpets do not pass the bowl penetration method after 24 hours using 250 ml of solution, thereby indicating the polymer film is liquid impermeable as presently claimed (Amendment, page 12, 2nd paragraph).  Applicant asserts the polymer film of Brumbelow merely decreases the moisture permeability of the carpet and is not free from perforations (Amendment, page 12, 3rd paragraph).  In support of these assertions, applicant relies upon Example 3 of Brumbelow, which shows some moisture 
 	This argument is unpersuasive for several reasons.  First, the moisture permeability test of Brumbelow, while having similarities to the bowl penetration method, is not identical to the claimed method.  Therefore, the tests results of Brumbelow cannot necessarily be directly correlated to the claimed bowl penetration method.  Second, the rejection is not based upon Brumbelow alone, but rather Brumbelow as modified by the Smith reference or the Smith and Morohashi, Gerry, and Truax references.  The additional layer of needlepunched fibers in Smith’s modified secondary backing will necessarily affect the permeability of the final carpet product in some manner.  Third, applicant has not provided any actual evidence that the prior art carpet (i.e., the carpet of Brumbelow modified by the Smith teaching or the Smith, Morohashi, Gerry, and Truax teachings) would not pass the claimed bowl penetration method.  Fourth, Brumbelow suggests the liquid penetration is due to wicking action, which does not necessarily equate to perforations in the polymer film.  Wicking can occur in porous media that do not possess perforations or pinholes.  
Applicant argues the film of Brumbelow is disclosed as decreasing moisture permeability not rendering the carpet moisture impermeable (Amendment, page 13, 1st paragraph).  This argument is also unpersuasive since, as noted above, the rejection is not based upon Brumbelow alone.  
Regarding applicant’s argument that Example 4 of Brumbelow “shows that water penetrated the carpet after 10,000 cycles” (Amendment, page 13, 2nd paragraph), said argument is found unpersuasive since the reference teaches the test is stopped at 10,000 cycles (section [0076]).  Thus, the data is interpreted as no moisture penetration for the two polymer coated 
Applicant traverses the prior art rejections by relying upon the Coon Declaration filed with the amendment of April 1, 2021 and the Supplemental Declaration filed June 3, 2021 (Amendment, page 14, 2nd-4th paragraphs and page 15, 4th paragraph).  Specifically, applicant asserts the step of heating the secondary backing prior to applying the polymer film is critical to obtaining a commercially successful carpet having a continuous, perforation-free film thickness of less than about 6 mils (Amendment, page 14, 4th paragraph and Supplemental Declaration, sections 11 and 13).  Said Declaration shows all the samples laminated in a process including the step of preheating the secondary backing passed the Bowl Penetration Method test, while the samples laminated without the step of heating the secondary backing failed said test (Declaration section 17 and Table 1).  
In reply, said Declaration is insufficient to establish nonobviousness of the claimed invention.  While the data submitted in said Declaration might initially appear to establish criticality for the preheating of the secondary backing, when said data is reviewed in conjunction with the sample data disclosed in the specification, Tables 6 and 7, it is unclear that said heating step is the only factor affecting the pass or fail status of the Bowl Penetration Method.  Specifically, there are numerous samples in Tables 6 and 7 that include the preheating step, but fail the penetration test and multiple samples without a preheating step that pass said test.  This inconsistency between the specification data and the Declaration data suggests that factors other than just the preheating step are at play in whether or not a sample passes or fails the test.  Additionally, as set forth above in the rejections under 35 USC 112(a) and (b), the criteria for passing the Bowl Penetration Method test are unknown.  
Furthermore, the cited Brumbelow 2001 reference teaches a barrier layer (i.e., continuous film layer free of perforations) having the claimed thickness. As such, even if the data were sufficient to show criticality for the claimed heating step, the prior art teaches a final carpet product comprising a barrier layer having the claimed thickness can be achieved without requiring such a preheating step.  The data does not include information on how the preheating step is critical for the claimed secondary backing comprising a needle bonded woven fabric in comparison the other known secondary backings of the prior art (i.e., the ActionBac® secondary backing of Brumbelow).  Therefore, the above rejections are hereby maintained.  
	

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789  
July 10, 2021